Citation Nr: 1207488	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and Board remand.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to active duty service. 

2.  The Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues involving the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  This is so because the Board is taking action favorable to the Veteran by granting entitlement to service connection for bilateral hearing loss and tinnitus.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted.  In a July 2008 statement, the Veteran reported that he was a combat Veteran and that he experienced tinnitus since being in combat.  In a May 2011 statement, the Veteran reported that he had acoustic trauma from combat during service.  He noted that he served with an artillery battery as a forward observer.  In a September 2011 statement, the Veteran indicated that he was not provided with hearing protection throughout his nine months of combat where he was exposed to the firing of artillery, air strikes, and other weapons fire on a constant basis.  He stated that his hearing was never the same after combat.

The Veteran's service treatment records are negative for any complaints of or treatment for bilateral hearing loss or tinnitus during active duty service.  The Veteran's March 1966 enlistment examination reflects that his ears and drums were normal on examination.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
-5 (5)
-
-5 (0)
LEFT
5 (20)
-10 (0)
-5 (5)
-
-5 (0)

(Note: Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  In a report of medical history, completed at that time, the Veteran denied a history of hearing loss, running ears, and ear, nose, or throat trouble. 

Service treatment records reflect that following a Medical Board, the Physical Evaluation Board recommended separating the Veteran from active duty service due to his combat-related injuries of traumatic neuropathy to the right sciatic nerve.  The Veteran's separation examination is not of record, and the RO made a formal finding of its unavailability in July 2011.

General VA examination reports, dated in February 1969 and February 1972, are negative for any complaints of or treatment for bilateral hearing loss and tinnitus.

In December 2008, the Veteran underwent a VA audiological examination.  The Veteran reported intermittent tinnitus in both ears, noting that he first experienced the ringing during service in Vietnam.  He stated that he usually noticed the tinnitus when in a quiet environment.  The Veteran reported noise exposure from artillery, rifles, rockets, and mortars on a daily basis while serving as an artilleryman and forward observer during active duty service.  He indicated that hearing protection was not available.  He stated that after service discharge, he worked in management for 38 years in an office setting with no noise exposure.  He denied a history of civilian, occupational, or recreational noise exposure.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
35
45
LEFT
15
15
15
35
45

The puretone threshold average was 31 decibels in the right ear and 28 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  Tympanograms revealed normal middle ear pressure and mobility, bilaterally.  Acoustic reflex thresholds were present at normal sensation levels for the right ear and absent for the left ear.  Acoustic reflex decay was negative for the right ear, and could not be tested for the left ear.  The diagnosis was normal hearing sloping to high frequency sensorineural hearing loss, bilaterally.  After reviewing the Veteran's claims file, the VA examiner concluded that "it would be leading to speculation to opine on hearing loss and tinnitus" without the Veteran's separation reports.  

In May 2011, the Veteran underwent another VA audiological examination.  The Veteran reported a history of noise exposure during service from artillery.  He also noted recreational noise exposure from occasional hunting.  The Veteran reported constant moderate to severe non-descript ringing in his ears, bilaterally.  He indicated that he first noticed the ringing during active duty service, and attributed it to noise exposure.  On the authorized audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
55
LEFT
25
25
20
40
45

The puretone threshold average was 36 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 86 percent in the left ear.  The diagnosis was mild to moderate sensorineural hearing loss, bilaterally.  After reviewing the Veteran's claims file, the VA examiner concluded that, based on the Veteran's reports of inservice noise exposure, it was "as likely as not that his current hearing loss and tinnitus are related to some degree to his military service."

The Board finds that the evidence of record supports a finding of service connection for bilateral hearing loss and tinnitus.  Current diagnoses of tinnitus and bilateral hearing loss are of record.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  The evidence does not show that bilateral hearing loss was diagnosed within one year of service discharge; thus, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, the Veteran's service personnel records reveal combat service, as he was awarded the Purple Heart.  See 38 U.S.C.A. § 1154(b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).  The Veteran submitted statements contending that he was exposed to acoustic trauma during service from artillery, air strikes, and weapon fire.  Because the Veteran had combat service and the evidence of record is consistent with his statements, his lay statements are accepted as satisfactory evidence of inservice acoustic trauma.  

In addition, the only medical evidence of record addressing the etiology of the Veteran's bilateral hearing loss and tinnitus is the May 2011 VA examination.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing an examination, the May 2011 VA examiner concluded that it was "as likely as not" that the Veteran's bilateral hearing loss and tinnitus were "related to some degree to his military service."  Although there is a December 2008 VA examination of record, that examiner failed to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus; thus, it is neither evidence in favor of nor against the Veteran's claim, and is not probative medical evidence with regard to the etiology of the Veteran's bilateral hearing loss and tinnitus.  Thus, the only probative medical evidence of record links the Veteran's bilateral hearing loss and tinnitus to his active duty service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


